Citation Nr: 1224322	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  09-12 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, to include as secondary to service-connected PTSD, and/or secondary to service-connected diabetes mellitus, type II, and/or due to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, and/or secondary to service-connected diabetes mellitus, type II, and/or due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran has submitted evidence relating to his inability to obtain or maintain employment.  The RO should clarify whether the Veteran wishes to file a claim of total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  Further, it appears that the Veteran's representative has asserted a claim of entitlement to service connection for squamous cell carcinoma of the left true vocal cord.  See May 2012 Appellant's Brief.  As such, clarification is needed as to whether the Veteran intended to submit such claims and subsequent adjudication by the RO should be performed.  Therefore, the Board does not have jurisdiction over them and they are referred to the RO for appropriate action.  

The issues of service connection for COPD and hypertension are addressed in the Remand portion of the decision below and remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran served on active duty in Vietnam and is presumed to have been exposed to herbicides in Vietnam, and his heart disease is presumed to be the result of that herbicide exposure.  
CONCLUSION OF LAW

The Veteran's heart disease is presumed to been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Board has granted the Veteran's claim for service connection for his coronary artery disease, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the notice requirements of the law have been met in this case, no harm or prejudice to the Veteran has resulted.  See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Service Connection

The Veteran alleges that he has coronary artery disease was caused by herbicide exposure while serving in Vietnam.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962 to an May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a) (6) (iii).  The Veteran's service in Vietnam has already been conceded by a grant of service connection for diabetes mellitus II secondary to herbicide exposure.  The Veteran is presumed to have been exposed to an herbicide agent while in Vietnam.  

VA recently published and implemented new regulations regarding herbicide exposure.  The diseases presumptively associated with such exposure now include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemia, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see also Notice 75 Fed. Reg. 168, 53202-16 (August 31, 2010).  

Moreover, ischemic heart disease is now included in the list of presumptive diseases for Veterans exposed to herbicides in service.  38 C.F.R. § 3.309(e)(2011).  For purposes of presuming service connection under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  

On a January 2006 VA General Medical examination report, the examiner noted that the Veteran gave a history of a myocardial infarction.  Specifically, the Veteran reported that in 2003 he was getting ready to paint a house, was up on a ladder, passed out, and was taken to Bronson Hospital.  He was under the care of Dr. R., a heart doctor.  He reported having had a cardiocatherization done which revealed a small blockage in one of his arteries.  Unfortunately, the actual records from Dr. R. and Bronson Hospital in 2003 are not in the claims file.  In addition, coronary artery disease or any other form of heart disease is not noted in the VA treatment records or on any "Problem Lists" in the VA treatment records.  Nevertheless, the January 2006 examiners clinical impression was coronary artery disease with report of myocardial infarction in 2003.  The examiner referred to an EKG report, which is in the record, which showed evidence of T wave abnormality indicating inferior ischemia.

On an August 2008 VA Diabetes Mellitus examination report, the examiner noted that, "The veteran has a history of heart disease but nothing documented in his clinical notes."  However, under "Diagnosis and Etiology", the examiner noted "Heart (Coronary Artery Disease including MI)".  Moreover, a private EKG, dated in October 2008, indicates that the Veteran did have a previous heart attack, noting "anteroseptal infarct, age undetermined."

In light of this evidence showing a diagnosis of coronary artery disease and based upon the amended regulations that have added ischemic heart disease, to include coronary artery disease as one of those that may be presumed as being the result of herbicide exposure and due to the fact that the Veteran, as a Vietnam veteran, is presumed to have been exposed to herbicide during his service, the Board concludes that presumptive service connection for a heart disease is warranted.  


ORDER

Service connection for coronary artery disease as due to in-service herbicide exposure is granted.  



REMAND

1.  COPD, to include as secondary to PTSD.

The Veteran's claims file reflects that he has not been afforded a VA examination which addresses the etiology of his COPD.  In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The evidence of record indicates that the Veteran has COPD which was diagnosed on or about 2004.  He asserts that his COPD is either directly related to service and/or was caused or aggravated by his service-connected PTSD.  Alternatively, the Veteran through his representative asserted that his PTSD caused him to abuse cigarettes as a form of self-medication, which thereafter led to his COPD.  See May 2012 Appellant's Brief.  

In addition, although the Veteran's service treatment records do not note complaints of shortness of breath or other lung problems, the Veteran has alleges that this disorder subsequently developed after having suffered from the symptoms of his PTSD for years.  Last, while there is no medical evidence of record proving a link between the Veterans's claimed disorder and his active duty service or his service-connected PTSD, the Board finds that the Veteran's statements relating to his symptoms after service discharge and following his PTSD diagnosis meet the low threshold described in McLendon.  Thus, the RO should obtain a medical opinion addressing the etiology of the Veteran's COPD.  

2.  Hypertension, to include as secondary to service-connected PTSD and/or diabetes mellitus or as do to herbicide exposure.  

Although the Veteran was provided with a VA examination to address the etiology of his hypertension in August 2008, the Board finds that the opinion provided in that examination report is inadequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, although the VA examiner opined that the Veteran's hypertension was not related to his service-connected diabetes mellitus, the examiner did not provide an opinion as to whether his hypertension was caused by or aggravated by his PTSD as required under Allen v. Brown, 7 Vet. App. 439 (1995) and 38 C.F.R. § 3.310 or related to in-service herbicide exposure.  As such, the Veteran should be afforded a new VA examination on remand. 

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his hypertension and COPD.  The Veteran must be asked to complete a separate VA Form 21- 4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all VA treatment records pertaining to the Veteran's hypertension and COPD.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. The Veteran must be afforded an appropriate VA examination to ascertain the etiology of his COPD.  The examiner must be provided with, and review, the entire claims file in conjunction with all examinations provided.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, the documents associated with SSA benefits, and a discussion of each, the examiners must state whether the Veteran's COPD is related to the Veteran's military service or has been caused or aggravated by his service-connected PTSD.  Specifically, the Veteran has alleged that his cigarette abuse was the result of or a symptom of his service-connected PTSD and that his cigarette abuse in turn caused his COPD.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  
3. The Veteran must also be afforded a new VA examination to ascertain the etiology of his current hypertension.  The examiner must review the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether the Veteran's current hypertension is related to his active duty service, to include herbicide exposure, or to his service-connected PTSD or diabetes mellitus.  In providing the opinion, the VA examiner must specifically address the Veteran's service treatment records and all other relevant records, and state whether the Veteran's hypertension is related to military service, or to any incident therein, to include the Veteran's service-connected PTSD and/or diabetes mellitus.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

4. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of his claims.  The consequences for failure to report for the VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of the scheduled VA examinations must be placed in the Veteran's claims file.

5. The RO must review the examination reports to ensure that the above actions have been met.  If not, appropriate action must be taken to remedy any such deficiencies.

6. After completing the above actions, and any other development as may be indicated, the claims on appeal must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


